734 N.W.2d 209 (2007)
AUTO CLUB INSURANCE ASSOCIATION, Individually and Auto Club Insurance Association, as Subrogee of Robert Parrott, Plaintiff-Appellee,
v.
NOVI CAR WASH, Defendant-Appellant.
Docket No. 133586. COA No. 264070.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the December 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.